Citation Nr: 0203323	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  O1-07 478	)	DATE
	)
	)


THE ISSUE

Whether the May 1997 decision of the Board of Veterans' 
Appeals (Board) that denied a rating higher than 10 percent 
for service-connected post-operative residuals of 
intervertebral disc syndrome was clearly and unmistakably 
erroneous.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from October 1985 to September 
1992.

This matter came before the Board by way of a motion filed by 
the veteran with the Board in July 2001 in which he asserts 
that a May 1997 decision by the Board concerning the rating 
of his service-connected low back disability was clearly and 
unmistakably erroneous.


FINDINGS OF FACT

1.  In a May 1997 decision, the Board denied a rating in 
excess of 10 percent for post-operative residuals of 
intervertebral disc syndrome.

2.  In its May 1997 decision, the Board did not disregard a 
material fact that was then known, and it did not misapply or 
fail to apply a pertinent law or regulation then in effect.


CONCLUSION OF LAW

The Board's May 1997 decision, in which it denied a rating in 
excess of 10 percent for service-connected post-operative 
residuals of intervertebral disc syndrome, was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991 & 
Supp 2001); 38 C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board must answer the question whether 
its May 1997 decision contained clear and unmistakable error 
(CUE).

I.	What is clear and unmistakable error (CUE)?

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2001).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has expounded on the meaning of CUE in several 
opinions.  The standard with respect to raising a claim for 
CUE is that it must be "the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40 (1993).  

Thus, CUE requires more than a disagreement on how the facts 
are weighed or evaluated.  It must be shown that the correct 
facts, as they were known at the time, were not before the 
adjudicator or that pertinent regulatory or statutory 
provisions were incorrectly applied.  See Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).

The Court has also indicated that, for a CUE claim to be 
sustained, the claimed error must be alleged with some 
specificity, and, unless it is patently clear and 
unmistakable, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see Eddy v. Brown, 
9 Vet. App. 52; 57 (1996).

Examples of situations that are not clear and unmistakable 
error include:

1.  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

2.  Duty to Assist.  The Secretary's 
failure to fulfill the duty to assist.

3.  Evaluation of the evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

38 C.F.R. § 20.1403(d) (2001).

CUE also does not include the otherwise correct application 
of the statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute.  38 C.F.R. § 20.1403(e) 
(2001).

II.	What does the veteran claim as CUE in the Board's May 
1997 decision?

In his motion dated in July 2001, the veteran cites to 
several pieces of evidence that he asserts should have been 
used by the Board to assign a higher evaluation for his 
service-connected back disability:

? Neurosurgery medical progress notes dated from 1986-1987 
from the USAF Medical Center, Wright-Patterson Air Force 
Base.
? Neurosurgery medical progress note dated September 30, 
1991, noting absent right ankle jerk and no intermittent 
relief; right lower extremity radiculopathy with 
paresthesias over the dorsum of the foot; and diminished 
sensation to pinprick and light touch in an L5 
distribution on the right.
? EMG and neurological examination notes dated October 23, 
1993, from the VAMC in Charleston, South Carolina showing 
absent right Achilles reflex; diminished EHL on the right; 
decreased sensation near the deep peroneal nerve; and 
diagnosis of radicular low back pain with recurrent 
herniated nucleus pulposus with no intermittent relief.
? Radiology diagnostic report dated October 23, 1993, from 
the VAMC in Charleston, South Carolina showing 
transitional segment mild osteoarthritis; narrowing at L5-
L6 and L6-S1 discs; and sacralization of L6 on the left 
and compression at L1-2.

The veteran argues that this evidence supports the assignment 
of a higher disability evaluation by application of several 
diagnostic codes:

? Diagnostic Code 5293, intervertebral disc syndrome, on the 
basis of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
absent ankle jerk.
? Diagnostic Code 8520, sciatic nerve, on the basis of 
incomplete paralysis with marked muscular atrophy.
? Diagnostic Code 8521, external popliteal (common peroneal) 
nerve, on the basis of complete paralysis, anesthesia 
covering the entire dorsum of the foot.
? Diagnostic Code 5003, degenerative arthritis, on the basis 
of x-ray involvement of 2 or more major joints, with 
occasional incapacitating exacerbations.

III. Is there factual CUE?

As outlined above, essentially, factual CUE means that the 
correct facts, as they were known at the time, were not 
before the Board.  38 C.F.R. § 20.1403(a) (2001).  Thus, 
later evidence would not provide a basis for a finding of 
factual CUE.  Also, a disagreement as to how the facts were 
weighed or evaluated is not CUE.  38 C.F.R. § 20.1403(d)(3) 
(2001).

An examination of the Board's May 1997 decision shows that 
the Board correctly paraphrased the facts as then known.  
There is no indication from the record available in May 1997 
that the Board did not consider any pertinent or material 
known fact.  Rather, the Board, in discussing the initial 
disability evaluation of 10 percent assigned under Diagnostic 
Codes 5003-5293 from October 1992, emphasized the evidence of 
record during the period from October 1992.  Consequently, it 
did not specifically address the medical notes dated from 
1986-1987 or in September 1991.  This is not, in and of 
itself, CUE.  The Board's May 1997 decision did specifically 
discuss the two other pieces of evidence, dated in October 
1993, cited by the veteran in his motion.  Although the 
Board's discussion does not mention every element listed by 
the veteran, it is an accurate summary of the pertinent 
information in the examination reports.  The Board notes 
that, in contrast, the summary of the evidence provided in 
the veteran's motion does not precisely reflect the evidence 
of record in May 1997.

The veteran has not raised any unconsidered fact known at the 
time of the May 1997 Board decision which, if known by the 
Board at that time, would compel the Board now to conclude 
that the May 1997 decision would have been manifestly 
different if such fact had been known.  The Board concludes 
that factual CUE has not been demonstrated.

IV. Is there legal CUE?

In its May 1997 decision, the Board denied a rating in excess 
of 10 percent for the veteran's low back disability.  Thus, 
to answer the question at issue, the Board must determine 
whether the Board in May 1997 correctly applied the law in 
effect at that time concerning the evaluation of the service-
connected back disability.  

The law then (and now) in effect, 38 C.F.R. § 4.71(a), 
provides under Diagnostic Coded 5293, that pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc is rated as 60 percent disabling when there is little 
intermittent relief.  Severe intervertebral disc syndrome is 
rated 40 percent disabling where there are recurring attacks, 
with intermittent relief.  Disability from moderate, 
recurring attacks is rated 20 percent disabling.  A 10 
percent rating is assigned for mild symptoms.

The Board notes that the RO utilized a hyphenated diagnostic 
code that included Diagnostic Code 5003, which is for 
degenerative arthritis.  The record before the Board in 1997 
contained indications that the veteran had degenerative 
changes in his lumbar spine.  Under Diagnostic Code 5003, 
disability from degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

It should be pointed out that 38 C.F.R. § 4.14, then and now, 
prohibits both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses.  Therefore, the 
Board did not commit CUE in not assigning separate 
compensable ratings under the diagnostic codes listed by the 
veteran in his motion.  Rather, the Board was correct in 
rating all the veteran's manifestations - including any 
neurological manifestations - under Diagnostic Code 5293. 

The veteran has not demonstrated that the Board, in its 1997 
decision, incorrectly applied the rating criteria found in 
the rating schedule.  The Board concludes that legal CUE has 
not been demonstrated in this case.

V.	Conclusion

In essence, the veteran's arguments - whether framed as an 
argument of factual or of legal CUE -- amount to a 
disagreement as to how the facts were weighed or evaluated.  
This, in and of itself, is not CUE.  See 38 C.F.R. § 
20.1403(d)(3).  In summary, the record fails to show an error 
of fact or misapplication of law in the Board's May 1997 
decision that would compel a different result but for such 
errors.  The Board concludes that such decision is not 
clearly and unmistakably erroneous.


ORDER

The May 1997 decision in which the Board denied a rating in 
excess of 10 percent for service-connected post-operative 
residuals of intervertebral disc syndrome should not be 
revised or reversed on the grounds of clear and unmistakable 
error by the Board.  The motion is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



